          Case 1:20-cv-02809-LAK Document 20 Filed 06/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,
                                                           Case No. 1:20-cv-02809-LAK
                             Plaintiff,
                                                           Honorable Lewis A. Kaplan
                        v.

 BLOCK.ONE, BRENDAN BLUMER, and
 DAN LARIMER,

                             Defendants.



          NOTICE OF MOTION FOR APPOINTMENT OF LEAD PLAINTIFFS AND
                APPROVAL OF SELECTION OF LEAD COUNSEL

       PLEASE TAKE NOTICE that JD Anderson, David Muhammad, Rajith Thiagarajan,

Chase Williams, and Token Fund I LLC respectfully move this Court (i) to appoint them lead

plaintiffs in the above-captioned action and (ii) to approve their selection of Roche Cyrulnik

Freedman LLP and Selendy & Gay PLLC as Co-Lead Counsel pursuant to the Private Securities

Litigation Reform Act of 1995, 15 U.S.C. §77z-1(a)(3)(B)(i). A proposed order is attached to this

notice and will be submitted to the Orders Clerk concurrently with this filing. In support of the

motion, JD Anderson, David Muhammad, Rajith Thiagarajan, Chase Williams, and Token Fund I

LLC rely upon the accompanying memorandum of law and any other written or oral argument as

may be requested or permitted by the Court.
         Case 1:20-cv-02809-LAK Document 20 Filed 06/08/20 Page 2 of 2



Dated:    June 8, 2020
          New York, New York

                                         Respectfully submitted,

         /s/ Philippe Z. Selendy          /s/ Kyle W. Roche
         Philippe Z. Selendy              Kyle W. Roche
         Jordan A. Goldstein              Edward Normand
         Joshua S. Margolin               Velvel (Devin) Freedman (pro hac pending)
         Oscar Shine                      Joseph M. Delich
         SELENDY & GAY, PLLC              ROCHE CYRULNIK
         1290 Sixth Avenue, 17th Floor    FREEDMAN LLP
         New York, NY 10104               99 Park Avenue, 19th Floor
         pselendy@selendygay.com          New York, NY 10016
         jgoldstein@selendygay.com        kyle@rcfllp.com
         jmargolin@selendygay.com         tnormand@rcfllp.com
         oshine@selendygay.com            vel@rcfllp.com
                                          jdelich@rcfllp.com




                                            2
